Citation Nr: 1634541	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  08-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a special monthly pension (SMP) based on the need for aid and attendance, or housebound status, prior to May 20, 2014.


REPRESENTATION

Appellant represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from October 1972 to July 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 Order of the United States Court of Appeals for Veterans Claims (Veterans' Court).  The appeal originates from a March 2008 rating decision of the RO in Nashville, Tennessee.

In November 2009, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

In a decision dated in February 2010, the Board denied the issue of entitlement to SMP based on the need for aid and attendance, or housebound status.  

The Veteran appealed the Board's decision to the Veterans Court.  In a single-judge decision dated in September 2011, the Veterans Court vacated the Board's February 2010 decision and remanded the issue back to the Board for additional development.

In August 2012, and again in August 2014, the Board remanded the appeal to the RO for additional evidentiary development and readjudication.  In a December 2015 rating decision, the RO granted SMP based on the need for aid and attendance, but made the award effective November 21, 2014, thus not encompassing the entire period on appeal.  Shortly thereafter, the RO granted an earlier effective date of May 20, 2014, for the award of SMP, still not encompassing the entire period on appeal.  The appeal, as modified, has since been returned to the Board for further appellate action regarding entitlement to SMP prior to May 20, 2014.  


FINDINGS OF FACT

1.  Prior to May 20, 2014, the Veteran did not meet the criteria of being blind in both eyes, having visual acuity of 5/200 or worse, having contraction of the visual field to 5 degrees or less, being a patient in a nursing home because of mental or physical incapacity, or requiring aid and attendance to perform routine activities of daily living such as the ability to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the needs of nature, or to protect oneself from the hazards or dangers incident to his daily environment.

2.  Prior to May 20, 2014, the Veteran had no service-connected disabilities and was not substantially confined to his dwelling and immediate premises due to disability.


CONCLUSION OF LAW

Prior to May 20, 2014, the criteria for a SMP based upon the need of regular aid and attendance, or by reason of being housebound, were not met.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly pension at the aid and attendance rate is payable when the claimant is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, the claimant must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).  The particular personal functions which the veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The veteran must be unable to perform one of the enumerated disabling conditions, but the veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of the aid and attendance of another person may be met if he is considered bedridden.  The term "bedridden" is defined as a condition that, through its essential character, actually requires that the individual remain in bed.  The fact that an individual has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice to meet the definition of "bedridden."  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

A veteran receiving non-service-connected pension may receive housebound-rate special monthly pension if he has a disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the "aid and attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2). 

A veteran will be found to be "permanently housebound" when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

Here, the Veteran was granted a nonservice-connected pension in a March 2004 rating decision, effective October 3, 2003.  He is considered permanently and totally disabled for this nonservice-connected pension.  His disabilities considered for pension purposes only are: diabetes mellitus (20 percent rating); degenerative changes to the lumbar spine (10 percent rating); residuals of a fracture to the right foot (10 percent rating); and obesity (10 percent rating).  His combined rating for pension purposes is 40 percent.  Service connection has not been established for any disease or illness.

Prior to delving into the lengthy evidentiary record in this case, the Board notes that the Veteran has a long-standing diagnosis of a mental disorder consistent with delusional disorder.  The Board must not only consider the impact of this diagnosis on his potential need for aid and attendance, but must also consider the impact of this diagnosis on the Veteran's reports of his symptoms to VA and to treatment providers, as well as his reports of medical history.  In fact, the record is replete with inconsistent and self-contradictory statements by the Veteran regarding his medical history and symptomatology, a fact which has been noted and discussed at length by his treatment providers.  In short, whether provided directly to VA adjudicators or to treatment providers, the Veteran's statements concerning his symptoms and medical history have been materially inconsistent.  

The Board acknowledges that the record contains reports by treatment providers of the Veteran being either housebound or almost housebound, of his being bedridden or almost bedridden, of his being in need of assistance for activities of daily living, and of his being a danger to himself.  However, these findings cannot be considered in isolation from the Veteran's statements and presentation, both of which have been inconsistent.  Moreover, the record also contains substantial contradictory evidence on each of these points, including VA medical opinions obtained to assess the Veteran's overall disability picture.  

In addition to inconsistent accounts, the record reflects a long-standing history of the Veteran calling VA telephone triage centers to report what he presents as serious episodes, such as falling and striking his head, being struck by a vehicle, being thrown from his wheelchair or scooter, having a heart attack, having a stroke or seizure, experiencing loss of consciousness, lost-time episodes, and symptoms such as dizziness and chest pain, but then refusing evaluation or treatment, refusing to report to the emergency room, and refusing to call 911.  On one occasion, he stated that he just needed this information "added to my chart for my paper trail."

Unfortunately, establishing the factual record in this case is not a simple matter as any particular report or assertion of symptoms on the part of the Veteran may well be directly contradicted elsewhere else in the record.  While the Veteran may be competent to report many of the events or symptoms he has reported, the credibility of any specific report cannot be reliably determined.  

For these reasons, and as will be discussed in more detail below, the Board finds that the Veteran is neither a reliable historian in general, nor an accurate source of information regarding his current symptomatology or medical history.  Due to the inconsistencies in the Veteran's statements, and what has been described as help-seeking/rejecting behavior, the Board must place greater probative weight upon the assessments of medical providers, particularly those who have been asked to review the record and assess the specific questions at issue in this claim than on the Veteran's assertions made over many years to VA adjudicators, and made to and related by his treatment providers.  These assessments principally come from the December 2012 VA Mental Disorders examination and December 2012 VA Aid and Attendance Examination.  A review of the pertinent clinical history follows.

A June 19, 2007, Primary Care Note reveals the Veteran's assertion that "he is more bedridden now than in past" and that "the more he is up, the weaker his legs, back get," but he "usually gets better after 3-4 days."  He noted that "2 weeks ago was the worst" and that he almost went into renal failure.  He could not get up and cook, eat, etc.  During this episode, he did not call anyone or go to the hospital.  He stated that he was relying more and more on his scooter (VBMS record 01/24/2008).

A July 24, 2007, Addendum notes that the Veteran had requested a walker, or something similar, to permit him to stand and wash dishes (VBMS record 01/24/2008).

An August 2, 2007, Addendum reveals the Veteran's report that he was febrile, short of breath, had difficulty speaking, was lightheaded, had cold sweats and a painful knot on his "Carotid."  The Veteran was advised to proceed to the nearest local emergency room and submit the bill to VA fee basis office (Virtual VA 10/22/2013).

An August 14, 2007, Physical Medicine Rehab Note reveals that the Veteran was examined at VA for a power wheelchair intended to provide long-distance mobility in the community.  He told the examiner that he had difficulty walking because of his chronic back pain.  Some days he could ambulate short distances with a straight cane and other days he was unable to get out of bed.  It was noted that he used a cane, crutches, or a wheelchair for mobility, depending on the level of pain, and was on high doses of morphine.  The Veteran, however, was able to drive.  VA decided to provide a four-wheel scooter and a hitch with a lift for the back of his pickup truck (VBMS record 01/24/2008).  

A September 10, 2007, Kinesiotherapy Note reveals that the Veteran had been recently seen in the wheelchair specialty clinic with an order placed for a scooter and hitch to have the scooter lift mounted to his pickup.  He did not accept the lift because he said it blocked his tailgate and prevented him from being able to haul his trailer when going on trips.  After discussion, a decision was made to order boom-type lift with a weather package.  The Veteran was informed that, even with the boom-type lift, he may have to unhitch his trailer to access his scooter.  He said this would not be a problem (VBMS record 01/24/2008).

A September 20, 2007, Referral Nursing Note reveals that, in the last seven days, the Veteran had not required help or supervision with the following activities: bathing (tub bath shower or sponge), dressing (lower and upper body), eating (taking food by any method including tube feedings), using the toilet (such as using toilet urinal bedpan (getting on and off) cleaning, self-managing devices used, and adjusting clothing), moving around in bed (such as moving to and from lying position turning side to side repositioning), transfers (such as moving to and from bed, chair, wheelchair, standing position), moving around indoors (immobile or with wheelchair), and moving, propelling, and maneuvering a wheelchair.  The Veteran was not incontinent of urine or stool.  In the last seven days the Veteran consistently made reasonable decisions without difficulty.  In the last 90 days the Veteran had not become so agitated or disoriented that his safety was endangered or he required protection as a result.  In the last seven days, the Veteran had not experienced a flare-up of a recurrent or chronic health problem.  The Veteran was not seen as capable of increased independence in activities of daily living or mobility, but was fully weight bearing (VBMS record 01/24/2008).

An Application for Aid and Attendance and/or Housebound Benefits (Form VSO 3) completed by the Veteran's primary care physician at the VA clinic in Chattanooga, Tennessee, was received by the RO in October 2007.  The physician had examined the Veteran in August 2007 at the VA outpatient clinic.  The form shows that the Veteran was diagnosed with hypertension; PTSD/anger issues/anxiety; a transient ischemic attack (TIA); amaurosis fugax; hyperthyroidism; diabetes with neuropathy of feet and legs; hyperlipidemia; and pain due to spinal stenosis (cervical, thoracic, lumbar).  The cervical pain was noted as moderate to severe.  The Veteran was said not to be able to walk unassisted, but used devices from a cane to a wheelchair.  He was able to dress or undress independently.  He was also able to attend to the wants of nature and keep himself clean independently.  However, the Veteran was starting to need help with these two activities.  He was not bedridden.  He was not totally blind.  He was able to travel outside the home for short distances, unattended, and was not permanently confined to home.  He was physically and mentally able to protect himself in his daily environment.  He did not require nursing home care.  The Veteran's spinal stenosis caused worsening pain from the neck down with limiting movement which limited his activities of daily living.  The Veteran was not able to work and needed help with household chores, such as cooking and laundry.  She also noted that pain medications made him feel sedated and decreased his concentration. 

A November 8, 2007, Referral Nursing Note reveals that the Veteran reported so much pain that there are days that he cannot get out of bed.  He is unable to clean his apartment and, as a result, he was being threatened with eviction.  He was living on the fourth floor and the apartment was small and he had great difficulty negotiating the apartment in a wheelchair and doing his housework.  He was requesting assistance to maintain his home or he would be on the street.  In the last seven days the Veteran had not required help or supervision with the following activities: bathing (tub bath shower or sponge), physical assistance with bathing, dressing (lower and upper body), eating (taking food by any method including tube feedings), or using the toilet (such as using toilet, urinal, bedpan (getting on and off) cleaning self, managing devices used, and adjusting clothing).  The Veteran had required assistance with moving around in bed (such as moving to and from lying position turning side to side repositioning), transfers (such as moving to and from bed, chair, wheelchair, standing position), moving around indoors (even with cane walker or scooter), and moving, propelling, and maneuvering a wheelchair.  In the last 90 days the Veteran had not become so agitated or disoriented that his safety was endangered or he required protection as a result.  The Veteran was described as partially weight-bearing (VBMS record 01/24/2008).

According to a November 1, 2007, Referral Social Assessment, the Veteran was to have a homemaker scheduled for four hours per week from December 2007 through September 2008.  The Veteran was listed in a homebound status and it was noted that, in the past week, he had difficulty preparing meals, performing housework, shopping, transportation, and managing medications.  The Veteran told a VA social worker that he was homebound, except for medical appointments and necessary outings, and said that he went out approximately monthly.  He had an electric wheelchair and a vehicle he drove, on which he could load the wheelchair.  He also had a manual wheelchair, cane, and crutches.  The Veteran said that he bathed, dressed, and fed himself, but had some trouble with bathing.  He expressed interest in a shower chair.  The Veteran also said that he went to the grocery store for a few items at a time in his electric wheelchair, but had difficulty preparing meals.  He lived in a fourth floor apartment and expressed some difficulty moving his electric wheelchair onto the elevator there.  He had requested a ground-floor apartment when one became available.  The Veteran requested homemaker services for assistance with chores and meals (VBMS record 01/24/2008).  

A December 21, 2007, Social Work Telephone Note reveals that a staff person with a home health agency reported that the Veteran's condition did require a home health service in order to maintain the home.  That staff person recommended that the service continue without modification and a VA social worker noted that a continued clinical need for the service had been substantiated (VBMS record 01/24/2008).  

A January 19, 2008, Nursing Telephone Encounter Note reveals the Veteran's report that he had a seizure or a stroke of some kind and was paralyzed on his left side.  He stated that he was in a "vague haze" during this time but managed to crawl to his front door to unlock it for the home health aide who he knew would be there that afternoon.  He stated that he gradually recovered, and the tremors had gone, but his head was sore.  He stated that he falls quite often but had never been paralyzed like that before.  During the interview, his speech was slurred and he reported having difficulty gathering his thoughts (VBMS record 01/24/2008).

In an April 30, 2008, Addendum, the Veteran's treating physician wrote that the Veteran was in a wheelchair and mainly homebound due to his physical abnormalities, including diabetes type II with neuropathy of feet, TIAs, back injuries with chronic low back pain status post epidurals without relief, and moderately to severe cervical spinal stenosis of cervical spine and mild lumbar spinal stenosis (VBMS record 05/21/2008).

A June 11, 2008, Social Work Service Transportation Assistance Note reveals that the Veteran could not walk unassisted but did not need an attendant.  He could maneuver his power wheelchair but needed transportation that could accommodate his wheelchair (VBMS record 02/11/2009).

VA treatment records dated in June 2008, July 2008, August 2008, and September 2008, detail the Veteran's difficulties with home health services.  August 2008 records noted that, in the past, the Veteran had refused admittance to his home to three aides, but now needed VA's help to clean his apartment to avoid eviction.  

VA treatment records in 2008 also document the Veteran's unsuccessful effort to have VA pay for his transport by ambulance to VA clinic appointments.  The Veteran would frequently report that his scooter was too big to fit in a wheelchair van, but declined to allow VA to send someone to take its precise measurements.  In an August 29, 2008, Social Work Telephone Note, he requested ambulance transport for an upcoming appointment, saying that he needed to be in the best possible physical condition for the appointment.  A September 17, 2008, Psychology Note indicated that he arrived via ambulance on a stretcher, but was able to ambulate with a cane to his chair.  An August 2008 record noted the physician's observation that she never assented to ambulance transport and that the Veteran would be fine with wheelchair transport.  (VBMS record 02/11/2009).

A September 2008 VA medical record revealed that a home health agency was to provide homemaker services to the Veteran from October 2008 to September 2009 for 12 hours per week.  However, that same month a nurse reported that the Veteran had refused any assistance at his home when another nurse attempted to deliver groceries, and that, because of his obvious paranoia, home health skills nurse intervention was not beneficial at that time.  An October 2008 VA medical record noted that the home health agency had dropped the Veteran as a client because he was rude and scary.  A September 30, 2008, Psychology Note indicates he "seemingly lacks the insight or inclination to recognize the impact of his own behavior on his current circumstances" (VBMS record 02/11/2009).

An October 17, 2008, Telephone Note reveals the Veteran's report that he fell out of his wheelchair that morning and fell on his head.  He was not oriented to place or time and stated he feels like "they are trying to kill me," talking about the clinic at Chattanooga, and that he is not getting proper care.  He refused to go to the ER because he had no one to take him.  The Veteran was instructed to call 911, but continued to state he did not have the money (VBMS record 02/11/2009).

An October 27, 2008, Nursing Note reveals a report that the Veteran keeps falling out of his wheelchair.  A November 4, 2008, Note indicates a concern that the Veteran may have symptoms of untreated mental illness such as paranoia/psychosis which may contribute to self-neglect, poor decision-making, and his help seeking/rejecting behavior.  It was questioned whether this causes him to be a danger to himself (VBMS record 02/11/2009).

A November 13, 2008, Psychology Assessment reveals the Veteran's report that he is able to ambulate around his home with the use of crutches, a cane, or a walker.  While he reported he had no feeling from the waist down, he denied being incontinent of bowel or bladder reporting that "I go whenever I have to go" without incident or accident.  He described himself as "bedridden" and noted that he "tune[s] down" his body in order to conserve energy.  When asked for clarification about this, the Veteran reported that he does not have enough money for food, so he willfully slows his metabolism down and uses less energy, fuel, and metabolic resources.  The examiner noted that a Vet. Center provider described the Veteran's clinical presentation as suspicious, irritable, purposefully vague, and potentially delusional.  The examiner noted that, based upon his performance on assessments, questions pertaining to the Veteran's credibility regarding his abilities must be considered.  Inconsistencies occurred throughout the electronic record and were noted to be perseverative of theme if not content (special talents, entitlement, and paranoia), could be indicative of delusional beliefs, malingering, expression of characterological traits, psychosis, or severe mood disorder.  The examiner assigned a GAF score of 60 based on a diagnosis of delusional disorder, mixed type (grandiose and persecutory), rule-out schizoaffective disorder, rule-out major depressive disorder with psychotic features and personality disorder NOS, rule-out paranoid personality disorder (VBMS record 02/11/2009).

A December 22, 2008, Mental Health Note reveals a diagnosis of mood disorder NOS with psychotic features, rule-out PTSD, and personality disorder NOS with antisocial and borderline features.  The examiner assigned a GAF score of 45.  The examiner noted that the Veteran drove himself to the mental health clinic in his own vehicle.  (VBMS record 02/11/2009).

A December 22, 2008, Mental Health Psychology Note reveals the examiner's assessment that, in considering the Veteran's presentation during the assessment, documented reports over the past five years reporting paranoid-delusional-like thinking, and the current test results, there does appear to be an underlying process of psychosis.  Based upon the cumulative testing the following diagnostic impressions are supported: delusional disorder, mixed type (grandiose and persecutory) and personality disorder NOS.  The examiner assigned a GAF score of 45 (VBMS record 02/11/2009).

A January 5, 2009, Telephone Care Note regarding a no-show for a psychiatric appointment reveals the Veteran's report that he had fallen in the bathtub and hurt his back and would not be in (Virtual VA 10/22/2013).  

A January 9, 2009, Telephone Care Note reveals the Veteran's account of being hit by a truck while in a motorized cart in the Wal-Mart parking lot.  He stated he was about five feet from the truck with the motorized cart on top of him.  He reported that he was unconscious for a long period of time, had no feeling on the right side, had lacerations on right forearm, elbow, and shoulder, and had clear fluid coming from the top of his head.  He did not know if the person in the truck stayed at the scene of the accident or if he left.  No police report was filed nor did he go to the hospital after the accident.  The Veteran refused to go for treatment but wanted this information documented in his chart (Virtual VA 10/22/2013).  

A January 23, 2009, Mental Health Note reveals the Veteran was sloppy and disheveled with long stringy hair and multiple sores/scabs.  The examiner assigned a GAF score of 45.  A January 23, 2009, Primary Care Note reveals the Veteran's complaint of headaches, various infections and "my eyes are bulging out," due to being run over by a truck.  The Veteran noted that this event realigned his back stating "my lower back is back in place and feels better."  The Veteran reported poor to blind vision, slight to severe shaking to where he cannot hold a glass, passing out and falling out of his wheelchair, and numerous other symptoms.  The examiner noted sores on his body which the Veteran lances with a knife, and that he burned his abdomen while cooking. (VBMS record 02/11/2009).

A September 2009 VA pain clinic record notes that the Veteran had walked to the examination room whereas previously he always came in a wheelchair.  A Vet Center assessment dated November 18, 2009, notes that, on multiple occasions, the Veteran has been unable to attend his counseling sessions due to his deteriorating physical condition.  At other times, he has presented for his sessions in a portable hospital bed or motorized wheelchairs, delivered by medical technicians.  At these sessions, he was obviously in severe pain and difficult to communicate with in any positive manner.  The Social Worker opined that, as a result of the increased severity of the Veteran's symptoms, he will not be able to maintain any level of sustainable employment in the foreseeable future (VBMS record 11/20/2009).

During his November 2009 Board hearing, the Veteran testified that he did not receive disability benefits from the Social Security Administration or any other type of disability payment.  His said that his back problems could paralyze him from anywhere from three days to three weeks; that he can walk, but not all the time; and that he rarely cleans house.  He testified that he did get out of the house and used the wheelchair when he went out to the store or elsewhere.  He denied any current home health services.  

A November 2009 letter from the Veteran's landlord states that he had personally seen the Veteran using crutches, using a wheelchair, and walking "OK" over the past five years, but described his physical condition as "steadily going down" (VBMS record 11/18/2009).

A December 1, 2009, Physical Therapy Note includes the assessment that the Veteran needs help but is able to manage most of his personal care.  He cannot lift or carry anything.  He was in bed most of the time and had to crawl to the toilet.  Pain prevented sitting more than one hour or standing at all, and prevented doing even light duties.  It was extremely difficult or he was unable to do usual work, house work, school activities, usual hobbies, recreational or sporting activities, heavy activities around the home, walking two blocks, walking one mile, going up or down 10 stairs, standing one hour, sitting one hour, running on even ground, running on uneven ground, making sharp turns while running fast, and hopping.  He had quite a bit of difficulty walking between rooms, squatting, lifting an object like a bag of groceries from the floor, or getting into or out of a car.  He had moderate difficulty getting into or out of the bath and rolling over in bed.  He had a little bit of difficulty putting on shoes or socks and performing light activities around home (VBMS record 12/02/2009).

A June 3, 2011, Telephone Care Note reveals the Veteran's report that he fell and had to call the Sheriff to get him up off of the floor.  He stated that he had been using his knee braces and got a little too confident.  He stated that he falls all of the time but this is the first time that he could not get up (Virtual VA 10/22/2013).

A June 5, 2011, Telephone Care Note reveals the Veteran's report that his wheelchair threw him to the floor.  The Veteran was advised to call 911 and the Veteran disconnected the call.  The VA employee called the Veteran back and the Veteran reiterated that he had fallen and was not feeling well.  Once again, the employee advised him to call 911, and once again, the Veteran disconnected the call (Virtual VA 10/22/2013).

A June 16, 2011, Referral Nursing Note reveals that the Veteran would not require frequent observation (more than once a week); in the last seven days, the Veteran required help or supervision with bathing (tub bath, shower, or sponge) and moving around indoors.  However, he had not required help or assistance with dressing (lower and upper body), eating (taking food by any method, including tube feedings), using the toilet (such as using toilet, urinal, bedpan (getting on and off), cleaning self, managing devices used and adjusting clothing), moving around in bed (such as moving to and from lying position, turning side to side, repositioning), transfers (such as moving to and from bed, chair, wheelchair, standing position), and moving, propelling, and maneuvering his wheelchair.  In the last seven days, the Veteran consistently made reasonable decisions without difficulty and his expression of information was understood, even if he had difficulty in finding words or finishing thoughts.  In the last 90 days, the Veteran had not become so agitated or disoriented that his/her safety was endangered or he/she required protection as a result.  In the last seven days, the Veteran had expressed difficulty with preparing meals (planning, cooking, setting out food and utensils), performing housework, shopping (selecting items, managing money), transportation (getting to places beyond walking distance by any mode), and managing medications (remembering to take meds, opening bottles, taking correct dosages at correct times).  He reported that he drives himself and ambulates with a wheelchair, scooter, and crutches and that, when he is able to get to his medications, he can manage them.  He did not require assistance with managing his own finances (maintaining a checkbook, paying own bills) (Virtual VA 10/22/2013). 

An August 10, 2011, Primary Care Note reveals the Veteran reported a fall the previous Friday in which he struck the back of his head and left side of back and shoulder area (Virtual VA 10/22/2013). 

An August 16, 2011, Telephone Care Note reveals the Veteran's account that he was loading some trash in his truck to take to the dump, and when he came back into the house, he was short of breath, fatigued, and he fell (Virtual VA 10/22/2013). 

An August 16, 2011, Addendum reveals that this speech was rambling and at times belligerent.  He stated that he has lost five days in the past two weeks and that he has a problem communicating his thoughts and what he is doing.  He reported that he fell because he did not have his back and knee brace on.  He tended to not answer when questioned about insulin and stated he cannot eat as well as he should.  He stated that he would accept assistance from home health with his medications (Virtual VA 10/22/2013).

As noted above, the RO obtained two medical examinations in developing the appeal.  A December 2012 VA Aid and Attendance Examination reveals that the Veteran was not permanently bedridden, he was not hospitalized, and he could travel beyond his domicile as evidenced by the fact that he came to the examination unescorted.  He reported experiencing dizziness less than weekly, and no memory loss.  The Veteran reported that imbalance affects his ability to ambulate constantly or nearly so, and that peripheral neuropathy affects his ability to protect himself from the daily environment.  He can walk without assistance only within the home and he used crutches.  He reported that he could perform all functions of self-care.  He was unrestricted leaving the home.  The examiner reported that the Veteran's best corrected vision was not 5/200 or worse in both eyes.  He found that that Veteran knew the amount of his benefit payment and could prudently handle his payments.  He also knew the amounts of his monthly bills and personally handled his money and paid bills.  

A December 2012 Mental Disorders examination reveals a diagnosis of delusional disorder and a GAF score of 50.  The examiner assessed occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and or mood, due to symptoms of depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, impaired short and long term memory, circumstantial, circumlocutory or stereotyped speech, disturbances of motivation and mood, difficulty in adapting to stressful circumstances including work or a worklike setting, difficulty in establishing and maintaining effective work and social relationships, and persistent delusions or hallucinations.  The examiner opined that, based on Veteran's mental health and delusional disorder, he does not appear to require the aid and attendance of another on a regular basis to perform daily activities or for the protection against hazardous and dangers found in his daily environment.  He was able to dress and undress himself and keep himself clean and presentable.  He was able to feed himself and attend to the wants of nature.  The Veteran was not housebound.  During the assessment, the Veteran was able to drive himself to the VA.  He indicated that he had one vehicle in which he can do this, with his motorized chair, and wanted to get a second vehicle he owns to be modified so that he can also drive that vehicle.  He described being able to feed himself.  He described his finances and bills in detail and he described paying bills on time.  He stated that he is able to keep up with his daily hygiene.  The examiner specifically acknowledged that the Veteran had made claims to the VA that he required this assistance in the past, but this was not the message he delivered during the examination.  Rather, he presented himself as an independent and capable person who can take care of himself.  The examiner also acknowledged the note dated January 23, 2009, in which the Veteran was described as sloppy and disheveled, but opined that this appears to be more of an aberration than the norm and was not his presentation for the examination. 

A May 24, 2013, Physical Medicine Rehab Consultation reveals the Veteran can walk up to 60 feet with forearm crutches on a very good day.  He mostly stays in the house and says he falls, especially when going up the three steps to the bathroom.  He has a manual wheelchair which he says is difficult to push in the house due to the carpet and also the wheelchair is a tight fit through some doors.  He requested a small power wheelchair to use in his house only (Virtual VA 10/22/2013).

A November 7, 2013, Cardiology Clinic Note reveals a complaint of chronic chest pain and a history of recurrent atrial fibrillation.  After a complete evaluation, the examiner noted that he did not see much data in the record to support a diagnosis of either coronary artery disease or recurrent atrial fibrillation (Virtual VA 12/10/2015).

A December 9, 2013, Physical Therapy consultation reveals the Veteran's report that he falls three times a week or so.  He lives in a mobile home without electricity which has steps to enter.  He used to have a set of Canadian crutches and would like them to be replaced.  He now just grabs onto handrails and countertops for mobility in the mobile home and when he walks to his van.  He does have a motorized scooter that he keeps in his van.  The Veteran was asked to stand and ambulate with Canadian crutches, but refused, stating that, if he fell, he would be stuck here for a prolonged period.  The examiner offered to use a gait belt and he still refused.  They discussed using a walker but he stated that it would not be effective for him because of the terrain where he lives.  The examiner explained that he could not just give him equipment because he was not sure it would be appropriate for it if he is unwilling to demonstrate it due to risk of falling.  The examiner had planned on discussing some conservative range of motion and core exercises with him but the session was cut short because he became somewhat annoyed for not issuing the crutches and chose to leave (Virtual VA 10/22/2013).

A May 20, 2014, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance reveals that the Veteran was able to feed himself but was not able to prepare his own meals.  He required assistance with transfers and stability in the shower and assistance with reaching his back and lower legs.  His vision was 20/40 in the left eye and 20/70 in the right eye.  He was unable to store and administer his own insulin and could not read the labels on his medications.  The Veteran was in a wheelchair, and was described as disheveled with poor dentition.  Grip strength was assessed at 4 out of 5 with poor fine motor movement which limited his ability to button or zip clothing.  There was atrophy of bilateral legs with poor balance.  He was able to walk two steps with support and assistance standing.  His spine and neck were stiff with pain limiting bending of the lower spine and turning at the neck greater than 45 degrees.  He had severe balance problems limit walking.  He only leaves home for medical visits with two months advanced warning; takes short trips to local community center, church, meals, or other assistance, two to three times per week.  

A June 4, 2014, Letter from B. Johnston, Whitwell Senior Center Executive Director notes that the Veteran lives in a motor home after being evicted from his garage.  The Veteran hauls water in order to flush his toilet.  He also hauls drinking water from the Senior Center.  When he is physically unable to do this, Ms. Johnston takes water to him.  

The grant of SMP in the December 2015 decision was based on the findings reported on a VA Aid and Attendance Examination dated May 20, 2014.  This examination represents the date at which it became factually ascertainable the criteria were met.  

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against the award of SMP based upon the need for regular aid and attendance prior to May 20, 2014.  It is uncontested that, during this period, the Veteran did not meet the criteria of blindness, or near blindness, in both eyes.  Additionally, he did not meet the criteria of confinement to a nursing home due to mental or physical incapacity.  Moreover, the Board also finds that he did not meet the criteria to establish a factual need for aid and attendance of another person.  

On this last point, the Board finds the Veteran's account of his symptoms and their effect on his ability to care for himself and perform activities of daily life to be less accurate and less persuasive than the assessments provided by the December 2012 VA examiners.  In particular, the Board relies upon the finding in the Aid and Attendance Examination that the Veteran could perform all functions of self-care and was unrestricted leaving the home.  

While the December 2012 mental disorders examiner limited the opinion-that the Veteran does not require the aid and attendance-to the impairment caused by his mental disorder, the examiner made specific findings that that the Veteran was able to dress and undress himself and keep himself clean and presentable, that he was able to feed himself and attend to the wants of nature, that he was not housebound, and that he presented himself as an independent and capable person who could take care of himself.  These findings are directly pertinent to the rating criteria.  

The Board certainly acknowledges that VA arranged homemaker services for the Veteran; however, VA's provision of homemaker services is not the equivalent of establishing a factual need for the aid and attendance of another person.  

The Board also finds that the preponderance of the evidence is against the claim for SMP by reason of being housebound.  Though the Veteran has been listed as homebound in some VA medical records, the finding of the VA examiners in December 2012 is against the Veteran being homebound and the Veteran testified at the Board hearing that he was able to travel, that he drove his own pickup truck, and that the truck was provided with a special lift to store his wheelchair, which the Veteran operated independently.  While he does have difficulty walking, he is not confined to his house by his disabilities.  

The Board acknowledges that the Veteran has apparently never been adherent to his diabetes treatment regimen.  Throughout the period on appeal, he has been noted to be nonadherent and inconsistent regarding both diet and medication.  However, there is no indication that this results from an inability to conform to the treatment plan.  He has at times told treatment providers that he does not eat due to financial problems or because he feels ill.  Regarding the Veteran's complaints that he was not eating properly, was unable to control his blood sugar, and his assertions of being unable to report for medical appointments except in an ambulance, as noted above, the Board has found the Veteran's account of his symptoms to be unreliable in comparison to the considered opinions of the December 2012 medical examiners.  

The Board acknowledges the Veteran's repeated calls to VA telephone triage centers reporting falls and other incidents.  However, as discussed above, the accuracy of these reports has been called into question by treatment providers who note that he repeatedly declines to be examined.  As discussed above, the Veteran is not a reliable historian and his assertions are given less weight than the findings of the December 2012 VA examiners.  

The Board understands the concerns of the Veterans Court, as expressed in the September 2011 decision, that the Board did not previously address favorable evidence in an adequate manner.  This evidence included the August 2007 opinion that the Veteran was starting to need help with attending to the wants of nature and keeping himself clean and VA treatment records reflecting that the Veteran was sloppy disheveled with long stringy hair and multiple sores/scabs.  This evidence was subsequently reviewed by the December 2012 VA examiners.  The Board notes in particular the finding of the mental disorders examiner that this appears to be more of an aberration than the norm and was not his presentation for the examination; and, that the Veteran presented himself as an independent and capable person who can take care of himself.  

The Veterans Court also noted the diagnosis of delusional disorder and the GAF scores of 45.  In addition, the Board acknowledges the November 4, 2008, report that the Veteran may have symptoms of untreated mental illness such as paranoia/psychosis which may contribute to self-neglect and poor decision-making, and the question of whether this causes him to be a danger to himself.  However, the December 2012 mental disorders examination was conducted, and the opinion was rendered, with all of this evidence in mind.  The examiner concluded that the Veteran's mental disorders do not render him in need of aid and attendance.  In sum, this evidence has been reviewed by a competent medical professional who concluded that the Veteran was not in need of aid and attendance.  

For the reasons and bases discussed above, the Board concludes that, prior to May 20, 2014, the Veteran did not meet the requirements for SMP based upon the need for regular aid and attendance or by reason of being housebound.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in December 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Board was instructed by the Veterans Court to obtain records of treatment or evaluation from the Chattanooga Vet. Center since 2004.  The Board remanded this appeal in August 2014 to attempt to obtain those records.  The RO explained in the June 2015 Supplemental Statement of the Case that, unlike VA treatment records, Vet. Center records are subject to the Health Insurance Portability and Accountability Act (HIPAA) Privacy Rule.  As these records are protected under HIPPA, they cannot be obtained without the Veteran's written authorization.  The RO sent the Veteran and the American Legion a notice letter dated June 23, 2015, which enclosed a VA Form 21-4142, Authorization to Release Information.  The letter instructed the Veteran that he must complete and return the form and that "If we do not receive this requested information, we may continue you[re] appeal without this additional evidence."  The Veteran did not return the form.  Therefore, the RO could not obtain the records.  

The Board acknowledges the argument of the American Legion in the June 2016 informal hearing presentation that the Vet. Center records and medical opinion might help to establish an earlier effective date for the grant of SMP.  This argument appears to have been made without review of the RO's attempts to obtain this evidence.  The Board emphasizes that VA claimants have an obligation to cooperate, when required, in the development of evidence pertaining to their claims.  The duty to assist is not always a one-way street, nor is it a blind alley.  Olson v. Principi, 3 Vet. App. 480, 483 (1992); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The American Legion has provided no explanation for why the Veteran did not return the authorization form.  As the American Legion was provided a copy of the June 2015 letter, it presumably knew of the RO's need for this information.  Under these circumstances, the Board finds that adequate attempts have been made to obtain the identified records and no further attempts are necessary.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's August 2014 remand instructions by sending the Veteran the required authorization form.  The remaining instruction-to obtain a medical opinion-was contingent upon completion of the first instruction, i.e., "If the requested records are received."  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Prior to May 20, 2014, SMP based on the need for aid and attendance or housebound status is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


